The terminal disclaimer filed on 12/10/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,703,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1 to 4 and 11 to 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 excludes “olefin based elastomer” from the method but support for this is not found in the specification.  For instance page 18, lines 22 and 23, teaches the presence of “a resin of an ethylenic copolymer, modified polyethylene, a polyolefin resin”.  Thus while it would be proper to exclude these particular polymers, these are different from an “olefin based elastomer”.  This is a much broader embodiment than that which is disclosed in the specification.  

Claims 1 to 4 and 11 to 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applica-tions subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is confusing and contradictory to exclude olefin based elastomers from the claims when the polymers that are required to be present, chlorinated polyethylene and chloroprene rubber or polyvinyl chloride, are olefin based elastomers.  From this it is unclear what is and is not excluded from the claim.  
	It is unclear what weight to give the term “based” in olefin based elastomer.  The Examiner recognizes that this extends the breadth or olefin elastomer but it is unclear to what extent.  
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 11 to 16 are rejected under 35 U.S.C. 103 as being unpatent-able over Rakhman et al.
	Rakhman et al. teach a process for vulcanization which comprises grafting a silane onto a polymer (referred to as the disperse phase polymer) while the polymer is molten.  This composition then undergoes crosslinking.  See for instance the abstract and column 3, lines 15 and on.  This includes a “matrix” polymer but the polymer can be a non-olefin based elastomer such as polyamide which meets the negative limitation in claim 1. See column 5, lines 51 to 58.  The disperse phase polymers can include chloro- prene rubber and chlorinated polyethylene as well as blends thereof such that one hav-ing ordinary skill in the art would have found the combination of such (as required by the claims) obvious. See column 5, line 66, through the top of column 6.  
	The process can be carried out as described in column 6 starting with line 12. This includes adding silanes and peroxide with polymers.  As can be seen from line 31, the peroxide can be present in an amount of from .05 to .2, which is completely within the claimed range.  Column 4, line 30 to 35, teaches the an amount of silane of from .5 to 5 parts which overlaps with the clamed range to a significant degree such that one having ordinary skill in the art would have found an amount with in the claimed range obvious.  
	A crosslinking agent is added after the melting/grafting step (column 7, line 2 and on).  As defined in column 4, lines 35 and on, this agent can be an acid or base, which are commonly used as silanol condensation catalysts and meet this limitation.  On the other hand a tin catalyst is taught on the bottom of column 6 and column 7, lines 10 to 15, teach that after grafting additives “needed for causing crosslinking” can be added such that one having ordinary skill in the art would have found the addition of a tin catalysts which promotes crosslinking at this time to have been obvious.  

	As such each of the claimed limitations are either fully disclosed by Rakhman et al. (silane, peroxide, melting and crosslinking) or are rendered obvious by Rakhman et al. (the combination of polymers, the amount of filler) such that one having ordinary skill in the art would have found the claimed method obvious.
	For claims 2, 4 and 11 note that the amount found in column 6 falls completely within these ranges.
	For claim 3, note that above which addresses the chloroprene rubber.
	For claims 12 and 13 see the amount of silane in column 4 in which the specific-ally disclosed amount of 5 falls within these ranges.
	 For claim 14 see column 4, lines 28 to 34, as well as the particular silane used in the working examples.
	For claim 15 see again Table 8 as well as column 7, line 35.
	For claim 16 note that melt kneading occurs in an extruder (column 6, line 60).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/2/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765